PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/804,986
Filing Date: 21 Jul 2015
Appellant(s): McCORMACK et al.


Brian L. Arment
__________________
Reg. No. 64,134
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/20.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 4/10/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (US 2015/0353195 A1) in view of Wang et al. (US 2016/0012393 A1) and Nath et al. (US 2015/0317582 A1).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (US 2015/0353195 A1) in view of Wang et al. (US 2016/0012393 A1), Nath et al. (US 2015/0317582 A1), and Boss et al. (US 2016/0028471 A1).

Response to Argument

A.  Rejection of Claims 1-2 and 4-20.
With regard to rejection of claim(s) 1-2 and 4-20 under 35 U.S.C. 103 as being unpatentable over Peeters in view of Wang, and Nath, the Appellants contends:

Regarding claim(s) 1, 14, and 20, the Appellants contends “Nath does not prioritize tasks relative to one another, much less prioritize them in a manner that would for example be relevant to the UAV in Peeters and Wang” and specifically (see Br. 4-5).
The Examiner respectfully disagrees because regarding the limitation “a priority of a location relative to one or more other locations corresponding to respective one or more other transactions,” Nath [0032] teaches a bonus may be based on delivery (“completion”) of some or all items does.  Applicant’s argument that Nath does not show priority among tasks however misses the point which is that if some but not all tasks (items) in a bundle will yield a bonus then some items must have priority over other items.  The remaining portion of the explanation of the citation for Nath merely explains that the delivery is part of the transaction and the transactions includes a location.
Appellant additionally argues that “the UAV is configured to move to the location of the electronic device and the one or more other locations in an order corresponding to the priority indicated by the prioritized location data” is not taught by the combination of Peeters, Wong, and Nath.  However Wang [0055, 0052] teaches the UAV moves from one location to another based on a priority order and explains how the priority order is determined.

Regarding claim(s) 7, the Appellants contends that Peeters [0153] only states user can control access to their social media data not that the social media data is used for analysis (see Br. 4-5).
The Examiner respectfully disagrees because regarding the limitation “wherein the external information includes at least one of social media feeds and news feeds,” Appellant’s argument however misinterprets the claim limitation.  Claim 7 only further explains what external information from the second determining limitation.  Claim 7 does not as appellant contends limit the second determining limitation to only external data such as wherein the further related data is only an analysis of external information available to the contact center, wherein the external information includes at least one of social media feeds and news feeds.  Examiner notes claims 3 and 6, like claim 7, also only further define a type of information not an analysis of a type of information.
Peeters regarding claim 1, teaches use of user data to determine a prioritized location but does not clarify where the information comes from [see at least [0045] determine location data including prioritized (“another location”) based on user data, [0046] further define user data including (a) and (c), and [0064-0067] where the system may have access to user account database and that data is only utilized if user permission is given].  Peeters regarding claim 7, [0153] explains utilized user data can be from an external source such as social network, social actions or activities.

Regarding claim(s) 9 and 16, the Appellants contends Nath does not teach a que or previously prioritized locations “There is no indication that the flight routes take the form of a queue of any kind, much less a queue including a plurality of previously determined prioritized locations” (see Br. 6-7).
The Examiner respectfully disagrees because regarding the limitation “wherein the UAV has a queue including a plurality of previously determined prioritized locations,” Nath [0098] teaches a) “Context-Aware Crowdsourced Task Optimizer” that plans a flight route, a flight route is an order list (queue) based on a previously determined task context as the name implies, b) task contexts include delivery addresses, and c) the tasks contexts are used to create a bundle which is used to create a flight route, where the bundle is a collection of desired (prioritized) locations that match worker contexts (drone ability) to task contexts (location).  Thus it is unclear why appellant believes Nath’s Context-Aware Crowdsourced Task Optimizer does not teach wherein the UAV queue is based on contexts including a plurality of previously determined locations.

Regarding claim(s) 10, the Appellants contends that Nath does not teach a queue based on UAV constraints (see Br. 7).
The Examiner respectfully disagrees because regarding the limitation regarding the limitation “wherein the previously determined prioritized locations of the queue are ordered based on … ,” Nath [0098] teaches at least some of the various UAV constraints such as drone range and lifting capabilities.  Nath specifically teaches a) “Context-Aware Crowdsourced Task Optimizer” that plans a flight route, a flight route is an order list (queue) based on a previously determined task context as the name implies, b) task contexts include delivery addresses, and c) the tasks contexts are used to create a bundle which is used to create a flight route, where the bundle is a collection of desired (prioritized) locations that match worker contexts (drone ability such as drone range and lifting capabilities) to task contexts (location).  Furthermore, the claim only requires the previously determined locations order (queue) to be based on an UAV characteristic however the claim doesn’t explain how the previously determined locations are determined.  Thus it is unclear what appellant is arguing as all that is needed is an ordered list based on an UAV (drone) characteristic and Nath teaches a flight route (an ordered list of destinations) based on worker (drone) contexts (characteristics).

Regarding claim(s) 13 and 17, the Appellants contends “there is no teaching in Nath about how tasks are prioritized within a given bundle (e.g., how a route plan for completing those tasks is determined)” (see Br. 8).
The Examiner respectfully disagrees because the claim does not require an explanation for how the determination is made (“how a route plan for completing those tasks is determined”) and instead requires only that a determination occurs (“determine a placement of the prioritized location data in the queue”).
Nath [0057, 0098] teaches creating a queue thus determining placement of the items (location data) in the que and this is done via a) “Context-Aware Crowdsourced Task Optimizer” that plans a flight route, a flight route is an order list (queue) based on a previously determined task context as the name implies, b) task contexts include delivery addresses, and c) the tasks contexts are used to create a bundle which is used to create a flight route, where the bundle is a collection of desired (prioritized) locations that match worker contexts (drone ability) to task contexts (location).
Nath [0057, 0062-0063] teaches updating the recommendation of bundle of tasks by the context aware crowdsourced task optimizer via real time data and continuous sensing module.
Nath [0057, 0062-0064, 0098] teaches transmit the updated queue to the UAV [0057, 0062-0064] “the context aware crowdsourced task optimizer outputs recommended assignments of bundles of tasks to active workers worker” and “the worker can accept and complete the tasks bundle” [0098] where UAV is digital worker.

Therefore, for the reasons provided above, the Examiner respectfully requests that the rejection of claims 1-2 and 4-20 is/are rejected under 35 U.S.C. § 103 be sustained.


B.  Rejection of Claim(s) 3.
With regard to rejection of claim(s) 3 under 35 U.S.C. 103 as being unpatentable over Peeters in view of Wang, Nath, and Boss, the Appellants contends Boss does not teach analysis of transactions from devices in a substantially common area.
The Examiner respectfully disagrees because while claim 3 further defines claim 1, claim 1’s second determining limitation’s further related data has 3 options, thus claim 3 adds a fourth option of claim 1’s second determining limitation’s further related data.  Hence claim 3 is an optional claim since any of the four options reads on the limitation however for the sake of compact prospection Boss was cited in addition to Modified Peeters (Peeters in view of Wang and Nath).  
Boss is not cited for mobile transactions and instead is cited for data origination from electronic devices in the same area.  Modified Peeters however previously disclosed transaction in claim 2, specifically Peeters [0045, 0053, 0059] for requesting medical support via from a remote device.
Boss discloses wherein the further related data includes a further analysis of data, the further analysis including a frequency of the data originating from electronic devices disposed in a substantially common area [see at least Fig. 4, abstract, and [0003-0004, 0063, 0065-0066] Additional analysis is crowd convergence and its effect on cellular communications.  Consequently, need to deploy UAV based on monitoring workload on a particular area’s cellular infrastructure.  Where workload can include ( [0055] ) strains on cellular communications.  Examiner notes strains could be simply transactions as noted in Peeters of modified Peeters and additionally strains could also be mobile financial transactions and work is plurality of transactions via cell phones such as in Nath and Wang of modified Peeters].
Therefore, for the reasons provided above, the Examiner respectfully requests that the rejection of claim(s) 3 is/are rejected under 35 U.S.C. § 103 be sustained.

CONCLUSIONS

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

Conferees:

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.